Citation Nr: 0001469	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962 
and from September 1964 to December 1982.

The Waco Texas, Department of Veterans Affairs (VA), Regional 
Office previously denied service connection for hypertension 
in a March 1983 rating decision.  He was notified of the 
adverse determination and of his procedural and appellate 
rights by VA letter dated April 6, 1983.  However, the 
veteran did not initiate an appeal within one year of this 
notification, and the March 1983 rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

This case now comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1998 from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.

While the appeal was pending, the RO essentially reopened the 
claim and denied it on a de novo basis in an October 1998 
rating decision and an October 1998 statement of the case, 
which provided pertinent laws and regulations regarding its 
denial of service connection for hypertension on a de novo 
basis, instead of laws and regulations concerning new and 
material evidence.  Although the RO reopened the claim, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995). Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the Board will consider the issue on the basis of whether new 
and material evidence has been submitted.  


FINDINGS OF FACT

1.  The most recent final decision, which denied service 
connection for hypertension was dated in March 1983.  A 
notice of disagreement was not received within the subsequent 
one-year period.  

2.  Evidence associated with the record since the March 1983 
decision shows that the veteran may have had early 
manifestations of hypertension during active duty or within 
one year of discharge from active duty.

3.  The claims file contains evidence of a current diagnosis 
of hypertension, of inservice elevated blood pressure 
readings, and of a plausible relationship between 
hypertension and service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the most recent 
unappealed decision of March 1983 which denied entitlement to 
service connection for hypertension is new and material; thus 
the claim is reopened and must be considered on the basis of 
all the evidence of record, both new and old.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1998).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) held that the two-step 
process set out in Manio, for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, and is in effect a less restrictive standard based on 
the language of 38 C.F.R. 3.156(a).  The Court held in Elkins 
that now the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).a; see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's hypertension claim was last 
considered by the RO in the March 1983 determination.  
Therefore, the Board's analysis of the evidence submitted for 
the purpose of reopening this claim must include a review of 
all of the evidence submitted subsequent to the March 1983 RO 
determination.

The evidence of record at the time the RO considered this 
issue in March 1983 consisted of the veteran's service 
medical and personnel records. A review of these records 
reveals that the veteran had blood pressure readings that 
were elevated in certain instances, but not predominantly 
above 100.  A May 1960 induction examination showed a blood 
pressure reading of 150/80.  A March 1962 separation 
examination revealed a reading of 138/88.  On a June 1964 re-
enlistment examination, the veteran's blood pressure reading 
was 140/70.  In January 1967, blood pressure readings were 
150/94 and 140/90, respectively, in treatment notes 
concerning complaints that included chest tightness.  A 
February 1970 examination showed a blood pressure reading of 
128/86.  In August 1975, an electrocardiogram (EKG) reading 
noted a murmur, systolic left sternal border (LSB) which was 
determined to be a normal variant EKG and a blood pressure 
reading of 154/96.  In December 1977, his blood pressure was 
150/90.  In November 1979, the reading was 140/80.  A 
September 1982 retirement examination showed a reading of 
140/86.  His September 1982 EKG readings were normal.  In 
October 1982 his blood pressure reading was 130/100 in a 
medical record showing treatment for back pain.  It later 
went down to 130/86.  

The report from his February 1983 VA examination revealed 
complaints of high blood pressure, with readings of 130/90; 
140/88 and 120/80  shown.  No diagnosis was given; clinical 
evaluation of the cardiovascular system indicated that the 
heart rate and rhythm were normal.

Evidence submitted since the March 1983 denial of service 
connection for hypertension included private medical records 
from 1983 through 1989.  Among these records is a treatment 
record, which diagnosed "borderline high blood pressure" 
one month after the veteran's release from active duty.  The 
readings from January 1983 included the following notation: 
"142/102/92."  He was advised to reduce salt intake, and 
undergo 5 day blood pressure check and EKG.  In February 
1983, the right arm blood pressure was 114/88 and 130/100.  
He was assessed with "mild hypertension" with average 
readings of 124/94 in February 1983, two months post-service. 

In September 1984, his blood pressure was 140/96 and he was 
noted not to be on medication.  A January 1985 reading was 
136/100.  By January 1987, he was seen for dizziness and 
fullness in the head either due to hypertension or upper 
respiratory congestion and was described as having 
"borderline hypertension" for three or four years, with 
blood pressure readings of 150/102 and 140/102.  In January 
1987, he still was not on medication, but was on a low salt 
diet, and medication would be administered if he persisted 
with above 100 diastolic.  In February 1987, he was followed 
up, and described chest pains either compatible with angina 
or esophagitis and was placed on Tenormin for blood pressure 
as well as possible angina pain.  He subsequently was 
diagnosed with esophagitis in March 1987, which also found 
his hypertension well controlled with blood pressure of 
120/80 noted.  In April 1988, he was hospitalized for chest 
pain, and diagnosed with unstable angina and hypertension.  
In May 1988, a cardiac catheterization yielded an impression 
of history of chest discomfort consistent with angina with 
recent preinfarction episode and positive stress test by 
clinical and electrocardiographic data.  History of 
hypertension was also diagnosed.  

Private treatment records revealed continued treatment for 
hypertension and cardiovascular complaints through the 
1990's.  In September 1993, he was again evaluated for chest 
discomfort and an approximate 8 to 10 year history of 
hypertension was given.  He was assessed with chest 
discomfort, rule out ischemia, and possible mitral valve 
prolapse syndrome.  Exercise stress testing done in October 
1993 revealed no significant coronary artery disease; normal 
left ventricular function and no evidence of renal 
atherosclerotic disease.  In April 1994, he continued to note 
palpitations, and was assessed with sinus brachycardia versus 
ectopic atrial bradycardia, and left atrial abnormality 
noted, not significantly changed from September 1993.  He 
underwent a left heart catheterization in October 1997, which 
assessed chest pain, with positive stress test; history of 
elevated cholesterol and hypertension.  Testing from October 
1997 also revealed an impression of noncritical coronary 
artery disease.

The report from a May 1998 VA examination was essentially 
limited to gastrointestinal complaints and did not cover his 
cardiovascular history.  This examination did show a blood 
pressure reading of 136/76 and pulse 64.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for a hypertensive 
condition.  The veteran's claim for service connection was 
previously denied because hypertension was not shown by the 
evidence of the record.  Since that decision was rendered, 
evidence has been associated with the record that suggests 
the veteran was mildly hypertensive within one to two months 
of discharge from active duty, with elevated readings, 
although not predominantly above 100.  Service medical 
records previously before the RO also showed elevated blood 
pressure readings, although not above 100 and also included 
an August 1975 EKG with a murmur which at the time was 
described as a normal variant.  The new evidence shows the 
veteran to have long standing hypertension and presently has 
cardiovascular problems including coronary artery disease 
shown in 1997.  Consequently, it is manifest that the 'new' 
clinical records reflecting findings of a cardiovascular 
disorder with long term hypertension, diagnosed as 
"borderline" within a month after discharge, which are now 
of record, bear directly and substantially upon the instant 
matter and are so significant that they must be considered in 
order to fairly decide the merits of this claim.  Therefore, 
the Board finds that new and material evidence has been 
submitted with regard to the veteran's claim for service 
connection for hypertension, and the claim is hereby reopened 
and must be considered in light of all the evidence, both old 
and new, with evaluation of the probative value of the 
evidence.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

The evidence cited above also provides plausible evidence of 
hypertensive pathology having manifested inservice, being 
diagnosed as such within a year from discharge and shown to 
be presently manifested.  Accordingly, the Board also 
concludes that the claim is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991), see Elkins, Winters, supra, which thus 
permits further development of the appellant's claim, as set 
forth below in the REMAND section of this decision.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim for service connection for 
hypertension, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In view of the foregoing, the Board finds that further 
development is warranted, in light of the fluctuating blood 
pressure readings found during active duty, the assessments 
of borderline hypertension noted within one year of 
discharge, and the evidence now showing current treatment for 
hypertension.

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
hypertensive disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded an VA 
examination by a VA cardiovascular 
specialist to determine the nature and 
severity of his claimed hypertension.  
All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints.  The 
examiner should express an opinion as to 
any relationship between hypertension and 
the blood pressure findings noted 
inservice.  If hypertension is not found 
to exist during active duty, the examiner 
should determine whether hypertension 
became manifest within one year of the 
date of his discharge on December 31, 
1982.  The examiner should present all 
findings and opinions and the reasons 
therefor, in a clear, comprehensive and 
legible manner on the examination report.

3.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hypertension.  In 
the event that the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



